Exhibit 10.5

October 31, 2018

Dan G. LeRoy

905 Woodland Park Ave.

Midland, TX 79705

Re:     Letter Agreement

Dear Dan:

Legacy Reserves Services LLC, a Texas limited liability company (the
“Employer”), and Legacy Reserves Inc., a Delaware corporation (the “Company”),
wish to enter into this letter agreement (the “Letter Agreement”) with Dan LeRoy
(“you”) to set forth the terms and conditions of your continued employment with
the Employer. As of October 31, 2018 (the “Effective Date”) this Letter
Agreement shall supersede in its entirety any and all prior agreements,
understandings or arrangements with the Employer, including that certain
Employment Agreement, dated as of September 20, 2018 (the “Employment
Agreement”), by and among the Employer and you.

Employment Term: The Employer agrees to employ you pursuant to the terms of this
Letter Agreement and you agreed to be so employed for a term commencing as of
the Effective Date until your employment is terminated (the “Employment Term”).

Title and Reporting: During your employment for a period commencing on the
Effective Date until December 31, 2018 (the “Transition Period”), you will serve
as the Vice President and General Counsel of the Company and report directly to
the Chief Executive Officer of the Company. Following the Transition Period (the
“Post-Transition Period”), you will serve as Senior Legal Advisor of the Company
and report directly to the General Counsel.

Duties and Responsibilities: During the Transition Period in your role as Vice
President and General Counsel, you will have the duties, responsibilities and
authorities customarily associated with such positions in a company the size and
nature of the Company; provided that the Company may transition some or all of
your duties, responsibilities and authorities to other employees of the Company.
During the Post-Transition Period, in your role as Senior Legal Advisor you will
perform services as reasonably requested by the General Counsel.

Base Salary: During the Transition Period, the Employer will pay you a base
salary at the annual rate of $320,000, prorated for partial years, payable in
accordance with the usual payroll practices of the Employer and subject to
withholdings and deductions, but at no time less frequently than equal monthly
payments. From the end of the Transition Period until December 31, 2019, the
Employer will pay you a base salary at the annual rate of $235,000, subject to
any adjustment by the Company, prorated for partial years, payable in accordance
with the usual payroll practices of the Employer and subject to withholdings and
deductions, but at no time less frequently than equal monthly payments.

Bonus and LTIP: You shall be eligible to receive an annual incentive payment
under the Company’s annual bonus plan in 2019 (the “Annual Bonus”) based on a
target bonus opportunity of at least 75% of your Base Salary (the “Target
Bonus”), upon the attainment of one or more pre-established 2018 performance
goals established by the Board or the Company’s Compensation Committee in good
faith after consultation with the Company’s Chief Executive Officer. In 2019,
you shall be eligible to receive an award of equity interests of the Company
and/or other forms of equity- based compensation related to your 2018
performance based on a target award value of at least 150% of your 2018 Base



--------------------------------------------------------------------------------

Salary as determined by the board of directors of the Company or the Company’s
compensation committee in its discretion. The timing of such award shall be
consistent with the executives (the “2019 Award”).

Benefits and Vacation: During the Employment Term, you shall be entitled to
participate in any employee benefit plan that the Employer has adopted or may
adopt, maintain or contribute to for the benefit of its senior executives,
subject to satisfying the applicable eligibility requirements, except to the
extent such plans are duplicative of the benefits otherwise provided to
hereunder. Your participation will be subject to the terms of the applicable
plan documents and generally applicable Employer policies. Notwithstanding the
foregoing, the Employer may modify or terminate any employee benefit plan at any
time. Further, during the Employment Term, you will be entitled to vacation in
accordance with the Employer’s policy as in effect from time to time, but not
less than four (4) weeks of paid vacation per calendar year (as prorated for
partial years).

At-Will Employment: Your employment with the Employer will be “at-will.” You may
resign at any time, and the Employer may terminate your employment at any time
for any (or no) reason and with or without notice.

Equity Acceleration: Upon your termination of employment by the Employer without
“Cause” or by Employee for “Good Reason,” (together a “Qualifying Termination”)
each as defined below, but subject to your performance of all post-employment
obligations set forth in this Agreement and execution and non-revocation of a
release of claims in substantially the form attached on Exhibit C within sixty
(60) days of such Qualifying Termination, any outstanding equity awards granted
to you in 2019 or earlier shall fully vest. For purposes of this Letter
Agreement, “Cause” shall mean your (i) conviction of, or plea of nolo contendere
to, any felony or to any crime or offense causing substantial harm to the
Employer or the Company or any of their direct or indirect subsidiaries (whether
or not for personal gain) or involving acts of theft, fraud, embezzlement, or
moral turpitude or similar conduct, (ii) willful malfeasance in the conduct of
your duties, including, but not limited to, (A) willful and intentional misuse
or diversion of any of the Related Parties’ (defined as the Company and all such
direct and indirect subsidiaries of the Company) funds, (B) embezzlement or
(C) fraudulent or willful and material misrepresentations or concealments on any
written reports submitted to any of the Related Parties, (iii) failure to
attempt in good faith to perform your substantial job duties consistent with
your position, expressly including the provisions of this Letter Agreement which
failure continues after written notice, or material failure to follow or comply
with the reasonable and lawful written directives of the Board of Directors of
the Employer (the “Board”) that continues after written notice, (iv) a material
breach of the restrictive covenants set forth on Exhibit A, or (v) a material
breach by you of written policies of the Related Parties concerning employee
discrimination or harassment. You shall be afforded a reasonable opportunity to
cure any act or omission that would otherwise constitute “Cause” hereunder
according to the following terms: The Board will cause the Employer to give you
written notice stating with reasonable specificity the nature of the
circumstances determined by the Board in good faith to constitute “Cause.” If,
in the good faith judgment of the Board, the alleged breach is reasonably
susceptible to cure, you will have fifteen (15) days from his receipt of such
notice to effect the cure of such circumstances or such breach to the good faith
satisfaction of the Board. The Board will state whether you will have such an
opportunity to cure in the initial notice of “Cause” referred to above. If, in
the good faith judgment of the Board the alleged breach is not reasonably
susceptible to cure, or such circumstances or breach have not been
satisfactorily cured within such fifteen (15) day cure period, such breach will
thereupon constitute “Cause” hereunder. For purposes of this Agreement, “Good
Reason” shall mean either (i) a reduction in your base salary, (ii) relocation
of the Employee’s primary place of employment to a location more than 20 miles
from Midland, Texas, or if three of the five individuals who serve as executive
officers of the Company as of March 1, 2019 no longer provide services to the
Employer or Company, provided that the general counsel as of March 1, 2019 must
also no longer provide services to the Employer or Company.

 

2



--------------------------------------------------------------------------------

You shall provide the Employer with a written notice detailing the specific
circumstances alleged to constitute Good Reason within sixty (60) days of
becoming aware of the occurrence of such circumstances, and actually terminate
employment within thirty (30) days following providing such notice. Otherwise,
you shall irrevocably waive any claim of such circumstances as “Good Reason.”

Restrictive Covenants: You agree to be bound by, and comply with, the
restrictive covenants set forth on Exhibit A.

Governing Law: This Letter Agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of Texas, without
reference to rules relating to conflicts of laws.

Entire Agreement: This Letter Agreement constitutes the entire agreement between
you and the Company with respect to the subject matter hereof and supersede any
and all prior agreements or understandings between you and the Company,
including for avoidance of doubt the Employment Agreement, with respect to the
subject matter hereof, whether written or oral. For avoidance of doubt, The
Employment Agreement is terminated as of the date hereof and you acknowledge and
agree that entering into this Letter Agreement shall not be deemed Good Reason
for purposes of the Employment Agreement or otherwise or trigger any additional
rights to you under any arrangement. This Letter Agreement may be amended or
modified only by a written instrument executed by you and the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your employment with the Employer, please sign and date one
copy of this letter agreement in the space provided below and return the same to
me for the Employer’s records.

 

Very truly yours,

 

LEGACY RESERVES SERVICES LLC

By:  

/s/ James Daniel Westcott    

Name:   James Daniel Westcott Title:   President and Chief Financial Officer
LEGACY RESERVES INC.

By:  

/s/ James Daniel Westcott    

Name:   James Daniel Westcott Title:   President and Chief Financial Officer

The above terms and conditions (including such terms and conditions set forth in
the exhibits hereto) accurately reflect our understanding regarding the terms
and conditions of my employment with the Company, and I hereby confirm my
agreement to the same.

 

Dated: October 31, 2018      

/s/ Dan G. LeRoy

      Employee’s Signature

 

4



--------------------------------------------------------------------------------

Exhibit A

RESTRICTIVE COVENANTS

For purposes of this Exhibit A to your Letter Agreement (this “Agreement”), the
term “Company” shall refer to the Legacy Reserves Services LLC, a Texas limited
liability company, and Legacy Reserves Inc., a Delaware corporation and/or each
of their respective subsidiaries and affiliates, including any predecessors
and/or successors of any of the foregoing, as the context so requires, each of
whom shall be express third party beneficiaries of the rights of the “Company”.
For purposes of this Agreement, the term “Employment Term” shall refer to the
period of time that you are employed by or otherwise providing services to the
Company.

1. CONFIDENTIALITY. You hereby acknowledge that in connection with your
employment by the Company, you have been provided and will be provided
Confidential Information (as defined below) (including, without limitation,
procedures, memoranda, notes, records and customer and supplier lists whether
such information has been or is made, developed or compiled by you or otherwise
has been or is made available to you), including information you have not
received before, regarding the business and operations of the Company. You
further acknowledge that such Confidential Information is unique, valuable,
considered trade secrets and deemed proprietary by the Company, and that the
receipt of this Confidential information creates a special relationship of trust
and confidence between the Company and you. You thus acknowledge and agree that
it is fair and reasonable for the Company to take steps to protect itself. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by the Company relating to Business Opportunities or Proprietary Information (as
defined below) or other geological, geophysical, economic, financial or
management aspects of the business, operations, properties or prospects of the
Company, whether oral or in written form. You agree that all Confidential
Information is and will remain the property of the Company. You further agree,
except for disclosures occurring in the good faith performance of your duties
for the Company, during the your Employment Term and at all times thereafter, to
hold in the strictest confidence all Confidential Information, and not to,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or
otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information for your own benefit or profit
or allow any person, entity or third party, other than the Company and
authorized executives of the same, to use or otherwise gain access to any
Confidential Information. You will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by you or your agent or other representative or
becomes available to you on a non-confidential basis from a source other than
the Company through no breach of any agreement with the Company. Further, you
will have no obligation under this Agreement to keep confidential any of the
Confidential Information to the extent that a disclosure of it is required by
law or is consented to by the Company in writing; provided, however, that if and
when such a disclosure is required by law, you promptly will provide the Company
with notice of such requirement, so that an appropriate protective order may be
sought, and will cooperate with the Company in any attempt by the Company to
obtain any such appropriate protective order.

2. RETURN OF PROPERTY. You agree that all Confidential Information, whether
prepared by you or otherwise coming into your possession, is and shall remain
the exclusive

 

5



--------------------------------------------------------------------------------

property of the Company. You further agree to deliver promptly to the Company,
upon termination of your employment hereunder, or at any other time when the
Company so requests, all documents relating to the business of the Company,
including without limitation: all geological and geophysical reports and related
data such as maps, charts, logs, seismographs, seismic records and other reports
and related data, calculations, summaries, memoranda and opinions relating to
the foregoing, production records, electric logs, core data, pressure data,
lease files, well files and records, land files, abstracts, title opinions,
title or curative matters, contract files, notes, records, drawings, manuals,
correspondence, financial and accounting information, customer lists,
statistical data and compilations, patents, copyrights, trademarks, trade names,
inventions, formulae, methods, processes, agreements, contracts, manuals or any
documents relating to the business of the Company and all copies thereof and
therefrom; provided, however, that you will be permitted to retain copies of any
documents or materials solely of a personal nature or otherwise related to your
rights under this Letter Agreement. You further agree that, after you provide a
copy of such information or documents to the Company, you will immediately
delete any information or documents relating to the Company’s business from any
computer, cellular phone or other digital or electronic device you own.

3. NONCOMPETITION. In consideration of the payments, benefits and other
obligations of the Company to you pursuant to the Letter Agreement or otherwise,
including, without limitation, the Company’s obligation to provide you with
Confidential Information pursuant to paragraph 1 hereof, and in order to protect
such Confidential Information and preserve the goodwill of the Company, you
hereby covenants and agrees to the following provisions.

(a) NON-COMPETE OBLIGATIONS DURING EMPLOYMENT TERM. You agree that during your
Employment Term until December 31, 2018: (A) you will not, other than through
the Company, unless approved in writing by a majority of the Board, engage or
participate in any manner, whether directly or indirectly, through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent shareholder, officer, director, licensor, lender, lessor or in
any other individual or representative capacity, in any business or activity
which is engaged in leasing, acquiring, exploring, or producing, gathering or
marketing hydrocarbons and related products (“Competing Business”), unless set
forth on the approved activities list on Exhibit B; and (B) all investments made
directly or indirectly by you (whether in your own name or in the name of any
family members or other nominees or made by your controlled affiliates) in a
Competing Business will be made solely through the Company, unless approved in
writing by a majority of the Board or unless set forth on the approved
activities list on Exhibit B; and you will not directly or indirectly through
any family members or other person or entity and will not permit any of your
controlled affiliates to: (I) invest or otherwise participate alongside the
Company in any Business Opportunities relating to or arising from a Competing
Business, or (II) invest or otherwise participate in any business or activity
relating to or arising from a Competing Business, regardless of whether the
Company ultimately participates in such business or activity, in either case,
except through the Company, unless approved in writing by a majority of the
Board or unless set forth on the approved activities list on Exhibit B.
Notwithstanding the foregoing, for purposes of paragraph 3, prohibitions on
actions of a “family member” will not include (x) actions with respect to which
you have no reasonable expectation of a material benefit or (y) persons who are
not in the your immediate family or with respect to whom you exercises no
reasonable control.

 

6



--------------------------------------------------------------------------------

(b) GEOGRAPHIC AREA. For purposes of this Agreement, the “Geographic Area” shall
mean (i) any county or parish in which the Company own any oil and gas interests
or conducts operations on the Termination Date or in which the Company have
owned any oil and gas interests or conducted operations at any time during the
six months immediately preceding the Termination Date; or (ii) any county or
parish adjacent to any county or parish described in clause (i) of this
paragraph 3(b).

4. NONSOLICITATION; NONINTERFERENCE. During the Employment Term and for a period
of twenty-four (24) months following December 31, 2018, you, directly or
indirectly, will not, whether for your own account or for the account of any
other person or entity:

(a) Other than for the benefit of and on behalf of the Company during the
Employment Term, solicit, attempt to transact business with, accept business
from, transact business with, encourage or entice to end a relationship with the
Company, encourage or entice to lessen or alter a relationship with the Company
any client or customer of the Company with whom you had any contact with
(whether orally, in person or in any writing) during your employment with the
Company or about whom or which you learned of or obtained Confidential
Information about during your employment with the Company. The restrictions in
this paragraph 4 concerning solicitations, attempting to transact business,
transacting business, or accepting business applies only to solicitations for,
or accepting business on behalf of, any Competing Business; or

(b) solicit, hire, endeavor to entice away from the Company, discuss or
encourage leaving employment with the Company or working for or providing
services to any person or entity other than the Company, or otherwise interfere
with the relationship of the Company with any person who is then employed by the
Company (including, without limitation, any independent contractors, engineers,
geologists, sales representatives or organizations) or who had such a
relationship with the Company within the twelve (12) months preceding such
solicitation, hiring, enticement, discussion, encouragement or interference.

5. ASSIGNMENT OF DEVELOPMENTS.

(a) You hereby assign to the Company any rights you may have or acquire in
Business Opportunities (defined below) and Proprietary Information (defined
below) and recognizes that all Proprietary Information shall be the sole
property of the Company and its assigns and that the Company and its assigns
shall be the sole owner of all trade secret rights, patent rights, copyrights,
and all other rights throughout the world (collectively, “Proprietary Rights”)
related thereto. “Proprietary Information” means trade secrets, confidential
knowledge, data or any other proprietary information of the Company. By way of
illustration but not limitation, Proprietary Information includes: (i) trade
secrets, inventions, ideas, processes, formulas, source and object codes, data,
programs, other

 

7



--------------------------------------------------------------------------------

works of authorship, knowhow, improvements, discoveries, developments, designs
and techniques (hereinafter collectively referred to as “Inventions”); and
(ii) tangible and intangible information relating to formulations, products,
processes, know-how, designs, formulas, methods, developmental or experimental
work, testing trials, improvements, discoveries, plans for research, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other employees of the
Company. You further hereby assigns to the Company all of your right, title and
interest in and to any and all Inventions (and all Proprietary Rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or you learned,
either alone or jointly with others, during your employment with Company, prior
to the Effective Date or in conjunction or at the request of any other person or
entity and related in any manner to leasing, acquiring, exploring, or producing,
gathering or marketing hydrocarbons and related products, or any other line of
business in which the Company becomes involved during your employment with the
Company (collectively, “Prior O&G Inventions”). Inventions and Prior O&G
Inventions are hereinafter referred to as “Company Inventions.” You recognize
that this Agreement does not require assignment of any invention which you
developed entirely on your own time without using the Company’s equipment,
supplies, facilities or trade secret information, unless that invention
(a) relates at the time of conception or reduction to practice of the invention
to leasing, acquiring, exploring, or producing, gathering or marketing
hydrocarbons and related products, or any other portion of the Company’s
business or actual or demonstrably anticipated research or development of the
Company; or (b) results from any services you performed for the Company. You
also assign to, or as directed by, the Company all of your right, title and
interest in and to any and all Inventions, full title to which is required to be
in the United States by a contract between the Company and the United States or
any of its agencies. You also acknowledge that all original works of authorship
which are you made (solely or jointly with others) within the scope of the
services that you provides to the Company and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act (17 U.S.C., Section 101). You also agree to promptly and fully
disclose to Company any and all Company Inventions and to assign to the Company
in the future when any such Company Inventions are first reduced to practice or
first fixed in a tangible form all of your right, title and interest in and to
any and all such Company Inventions. You further agree to assist the Company in
every proper way to obtain and from time to time enforce United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries. To that end, you will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof. In
addition, you will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee. In the event the Company is unable for
any reason, after reasonable effort, to secure your signature on any document
needed in connection with the actions specified in this Agreement, you hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as your agent and attorney in fact, which appointment is coupled with
an interest, to act for and in

 

8



--------------------------------------------------------------------------------

your behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Agreement with the same
legal force and effect as if executed by you. You hereby waive and quitclaim to
the Company any and all claims, of any nature whatsoever, which you now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company. You agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information you developed and all Inventions
made by you during your employment with the Company, which records shall be
available to and remain the sole property of the Company at all times. Except
for the Prior O&G Inventions, those Inventions, if any, patented or unpatented,
that you made prior to your employment with the Company are excluded from the
scope of this Agreement. For purposes of this Agreement, “Business
Opportunities” means all business ideas, prospects, proposals or other
opportunities pertaining to the lease, acquisition, exploration, production,
gathering or marketing of hydrocarbons and related products and the exploration
potential of geographical areas on which hydrocarbon exploration prospects are
located, which are wholly or partially developed by you or by a Competing
Business other than those set forth in Exhibit B during the Employment Term or
originated by any third party and brought to your attention during the
Employment Term, together with information relating thereto (including, without
limitation, geological and seismic data and interpretations thereof, whether in
the form of maps, charts, logs, seismographs, calculations, summaries,
memoranda, opinions or other written or charted means).

(b) 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

6. MUTUAL NONDISPARAGEMENT. You agree that the Company’s goodwill and reputation
are assets of great value to the Company which were obtained through great cost,
time and effort. Therefore, you agree that during your employment with the
Company and after the termination of your employment for any reason, you will
not in any way disparage, libel or defame the Company or the Company or any of
its businesses or business practices, products or services, or employees,
officers, directors or owners. The Company agrees to direct its executive
officers and members of the Board, in each case, as of the date of termination,
to not, while employed by the Company or serving as a director of the Company,
as the case may be, make negative comments about you or otherwise disparage you
in any manner that is likely to be

 

9



--------------------------------------------------------------------------------

harmful to your business reputation. The foregoing shall not be violated by
truthful statements in response to, or pursuant to, legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s executives and
directors shall not be violated by statements that they in good faith believe
are necessary or appropriate to make in connection with performing their duties
and obligations to the Company.

7. REASONABLENESS OF COVENANTS. In signing this Agreement, you give the Company
assurance that the you have carefully read and considered all of the terms and
conditions of this Agreement, including the restraints imposed under this
Agreement hereof. You agree that these restraints are necessary for the
reasonable and proper protection of the Company and its affiliates and their
Confidential Information and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent you
from obtaining other suitable employment during the period in which you are
bound by the restraints. You acknowledge that each of these covenants has a
unique, very substantial and immeasurable value to the Company and its
affiliates and that you have sufficient assets and skills to provide a
livelihood while such covenants remain in force. You further covenant that you
will not challenge the reasonableness or enforceability of any of the covenants
set forth in this Agreement, and that you will reimburse the Company and its
affiliates for all costs (including reasonable attorneys’ fees) incurred in
connection with any action to enforce any of the provisions of this Agreement if
you challenge the reasonableness or enforceability of the provisions of this
Agreement. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of your obligations to that affiliate under this Agreement,
including without limitation pursuant to this Agreement.

8. REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Agreement is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

9. TOLLING. In the event of any violation of the provisions of this Agreement,
you acknowledge and agree that the post-termination restrictions contained in
this Agreement shall be extended by a period of time equal to the period of such
violation, it being the intention of the parties hereto that the running of the
applicable post-termination restriction period shall be tolled during any period
of such violation.

10. SURVIVAL OF PROVISIONS. The obligations contained in this Agreement hereof
shall survive the termination or expiration of the Employment Term and shall be
fully enforceable thereafter.

11. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), you agree that while employed by the Company and
thereafter, you will respond and provide information with regard to matters in
which you have knowledge as a result of your employment with the Company, and
will provide reasonable assistance to the Company, its affiliates and their
respective representatives in defense of any claims that may be made

 

10



--------------------------------------------------------------------------------

against the Company or its affiliates, and will assist the Company and its
affiliates in the prosecution of any claims that may be made by the Company or
its affiliates, to the extent that such claims may relate to the period of your
employment with the Company (collectively, the “Claims”). You agree to promptly
inform the Company if you become aware of any lawsuits involving Claims that may
be filed or threatened against the Company or its affiliates. You also agree to
promptly inform the Company (to the extent that you are legally permitted to do
so) if the you are asked to assist in any investigation of the Company or its
affiliates (or their actions) or another party attempts to obtain information or
documents from you (other than in connection with any litigation or other
proceeding in which you are a party-in-opposition) with respect to matters the
you believe in good faith to relate to any investigation of the Company or its
affiliates, in each case, regardless of whether a lawsuit or other proceeding
has then been filed against the Company or its affiliates with respect to such
investigation, and shall not do so unless legally required. During the pendency
of any litigation or other proceeding involving Claims, you shall not
communicate with anyone (other than your attorneys and tax and/or financial
advisors and except to the extent that you determine in good faith is necessary
in connection with the performance of the you duties hereunder) with respect to
the facts or subject matter of any pending or potential litigation or regulatory
or administrative proceeding involving the Company or any of its affiliates
without giving prior written notice to the Company or the Company’s counsel.
Upon presentation of appropriate documentation, the Company shall pay or
reimburse you for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by you in complying with this Agreement.

12. WHISTLEBLOWER PROTECTION. Notwithstanding anything to the contrary contained
herein, no provision of this Agreement shall be interpreted so as to impede you
(or any other individual) from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures under the
whistleblower provisions of federal law or regulation. You do not need the prior
authorization of the Company to make any such reports or disclosures and you
shall not be not required to notify the Company that such reports or disclosures
have been made.

13. EQUITABLE RELIEF AND OTHER REMEDIES. You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and, in recognition of this
fact, you agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond or other
security, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages. In the event of a violation by you of this
Agreement, any severance being paid or other termination-based rights extended
to you pursuant to the Letter Agreement or otherwise (collection, the
“Termination Rights”) shall immediately cease, and any Termination Rights
previously paid or extended to you shall be immediately repaid to the Company.

 

11



--------------------------------------------------------------------------------

Exhibit B

Approved Outside Activities as of the

Effective Date

Ownership and participation in the following entities:

1. Sanctuary Mineral and Royalty Partnership, a Texas general partnership
(Current ownership: 1/6th general partner interest)

2. Haven Mineral and Royalty Partnership, a Texas general partnership (Current
ownership: 20% general partner interest)

3. Refuge Oil and Gas, LLC, a Texas limited liability company (Current
ownership: 20% member interest)

 

12



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE

I,                      , in consideration of and subject to the performance by
the Employer (together with its subsidiaries, the “Employer”), of its
obligations under the Letter Agreement dated as of October 31, 2018 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Employer and the Company and their respective affiliates and all present, former
and future managers, directors, officers, employees, successors and assigns of
the Employer and the Company and their affiliates and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1. My employment or service with the Employer and its affiliates terminated as
of                     , and I hereby resign from any position as an officer,
member of the board of managers or directors (as applicable) or fiduciary of the
Employer or the Company or their affiliates (or reaffirm any such resignation
that may have already occurred). I understand that any payments or benefits paid
or granted to me under the Letter Agreement represent, in part, consideration
for signing this General Release and are not salary, wages or benefits to which
I was already entitled. I understand and agree that I will not receive certain
of the payments and benefits specified in the Letter Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. I understand and agree that such payments and
benefits are subject to restrictive covenants in Exhibit A of the Letter
Agreement, which (as noted below) expressly survive my termination of employment
and the execution of this General Release. Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Employer or the
Company or their affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Employer, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Employer, the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with any event occurring
by the date hereof, including claims connected with my employment with, or my
separation or termination from, the Employer (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the

 

13



--------------------------------------------------------------------------------

Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
vesting of any outstanding equity awards granted to me in 2019 or earlier to
which I am entitled under the Agreement, (ii) any claim relating to directors’
and officers’ liability insurance coverage or any right of indemnification under
the Company’s organizational documents or otherwise, or (iii) my rights as an
equity or security holder in the Employer or the Company or their affiliates.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Employer or the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending claim of the type described in paragraph 2
above as of the execution of this General Release.

 

14



--------------------------------------------------------------------------------

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer, the Company, any Released Party or myself of
any improper or unlawful conduct.

8. I agree that if I violate this General Release by suing the Employer, the
Company or the other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

11. I hereby acknowledge that the restrictive covenants in Exhibit A of the
Letter Agreement of the Agreement shall survive my execution of this General
Release.

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

15



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:

  

 

                 DATED:     

 

 

16